Change in Control and Severance Policy

Effective January 1, 2009

1. PHILOSOPHY AND PURPOSE

The Andersons, Inc., (the “Company”) wishes to recognize the value of past and
future services contributed by members of Company Staff and other key employees
(the “Participant”), and recognizes that if a Change In Control occurred, the
resulting uncertainty regarding the consequences of such event could adversely
affect the Company’s ability to attract, retain and motivate its key talent. In
addition to change in control situations, the Company recognizes the difficulty
its key employees would have in obtaining comparable employment if their
employment were involuntarily terminated. The Company believes that the
existence of this Policy will serve as an incentive to its key talent to remain
in the employ of the Company and would assure the key talent’s objectivity in
evaluating a potential Change In Control and advising as to whether it is in the
best interests of the Company and its shareholders. In consideration of the
protection and other benefits that the Company is providing under this Policy,
the Company further requires the Participant to make certain important
commitments to the Company.

2. DEFINITIONS

Capitalized terms used in this Policy shall have the meanings set forth in this
Section 2 below, unless the context clearly requires a different meaning.

“Base Salary” means, with respect to any Participant, his or her annual base
salary as in effect at the time of his or her Separation from Service; provided,
however, that if a Participant terminates his or her service for Good Reason
following a reduction in the Participant’s base salary, then for purposes of
Sections 4 and 5, Base Salary shall mean his or her base salary as in effect
immediately prior to any such reduction.

“Board” means the Board of Directors of the Company.

“Cause” shall mean (a) a willful, material and substantive breach of written
Company policy, which breach is not cured by the Participant within a reasonable
time after receipt of written notice from the Company specifying the breach;
(b) a willful, intentional and substantive breach of fiduciary duty to the
Company or any of its affiliates involving personal gain or profit to the
Participant; (c) other employment engaged in by the Participant that
substantially impairs the Participant’s ability to perform his/her obligations,
for which consent of the Company was not previously obtained; (d) death of the
Participant; (e) substantial disability of the Participant, which materially
impairs Participant’s ability to perform his/her duties; (f) conviction of the
Participant of any felony or crime of moral turpitude, or any intentional crime
in the conduct of his/her office with the Company or any affiliate, which is
materially adverse to the welfare of the Company or any affiliate, but excluding
any conviction which is not the result of any action or inaction by the
Participant for his or her personal gain, or in willful violation of law or
Company policy.

For purposes of this definition, no act, or failure to act shall be deemed
“willful” if done or omitted to be done by the Participant in good faith and in
the reasonable belief that such act or omission was in the best interest of the
Company.

“Change in Control” means a change: (i) in the ownership of the Company; or in
the effective control of the Company such that a single entity or commonly
controlled group of entities shall have the ability to elect a majority of the
Board of Directors of the Company; or (ii) in the ownership of all or
substantially all the assets associated with the business group in which the
Participant works, or of the Company as a whole. The Board shall have final
authority to determine if a Change in Control has occurred.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means The Andersons, Inc. and includes all persons with whom the
Company would be considered a single employer under Code Section 414(b) or (c).

“Committee” means the Compensation Committee of the Board.

“Eligible Participant” shall mean (a) the President and Chief Executive Officer,
(b) Business Group Presidents, (c) Corporate Vice Presidents and Officers, and
(d) any individual designated by the Chief Executive Officer and approved by the
Committee for participation in the Policy.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as now
in effect and as amended from time to time.

“Good Reason” shall mean (a) a material diminution in the Participant’s annual
base salary or annual incentive plan; (b) a material diminution in the
Participant’s authority, duties, or responsibilities; (c) a material diminution
in the budget over which the Participant retains authority; (d) a material
change in the geographic location at which the Participant must perform
services; or (e) any other action or inaction that constitutes a material breach
by the Company of the Participant’s employment arrangement. The Company shall
have 30 days from the date of any notice from a Participant alleging that a Good
Reason condition exists, to remedy the Good Reason condition. If the Company
fails to remedy the Good Reason condition within 30 days, the Participant may
Separate from Service for Good Reason, unless the Company disagrees that a Good
Reason condition exists.

“Health Benefits” shall mean the medical, prescription drug, dental, and any
other related benefit plans sponsored by the Company that may be in effect upon
the Qualifying Termination.

“Involuntary Separation from Service” means Separation From Service due to the
independent decision of the Company to terminate the Participant’s services,
other than due to the Participant’s explicit request, when the Participant was
willing and able to continue performing services.

“Maximum Installment Value” for purposes of Sections 4 and 5 means two (2) times
the lesser of (a) the maximum amount of compensation that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Participant has terminated; or (b) the sum of the Participant’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the taxable year of the Participant preceding the taxable
year of the Participant in which the Participant has Separated From Service with
the Company (adjusted for any increase during that year that was expected to
continue indefinitely if the Participant had not Separated From Service).

“MPP” means the Management Performance Plan of the Company, any successor plans
thereto, or any other bonus plan of the Company in which a Participant is
participating in lieu of the MPP.

“Participant” has the meaning set forth in Section 3.

“Participation Agreement” means the written agreement executed by the
Participant acknowledging the Participant’s commitments to the Company and
specifying the terms and conditions set forth by the Committee for payments to
which the Participant is entitled pursuant to this Policy.

“Separation from Service” means the date of the Participant’s termination of
employment with the Company, whether voluntary, or involuntary, including,
without limitation, by death, or retirement.

“Qualifying Termination” means (a) Involuntary Separation From Service other
than for Cause, or (b) Separation From Service for Good Reason. Participant will
not be deemed to have incurred a Qualifying Termination unless Participant
executes a release of claims in a form substantially similar to the form
attached as Exhibit B hereto (the “Release”) following the Participant’s
Separation From Service.

“Target Annual Bonus” means, with respect to any Participant, his or her total
target annual bonus under the MPP in effect at the time of his or her Separation
From Service; provided, however, that if a Participant terminates his or her
service for Good Reason following a reduction in the Participant’s base salary
or target annual bonus, then for purposes of Section 4, Target Annual Bonus
means his or her target annual bonus under the MPP in effect immediately prior
to any such reduction. If a Participant participates in another bonus plan in
lieu of the MPP, then for purposes of Section 4 Target Annual Bonus means the
total target annual bonus under the MPP for the Participant’s level of
responsibility.

3. PARTICIPATION

Once selected and approved, the Eligible Participant shall become a Participant
upon completion of the Participation Agreement which shall include the Covenants
attached as Exhibit A.

4. CASH SEVERANCE AND BENEFITS (CHANGE IN CONTROL)

A Participant who experiences a Qualifying Termination within two (2) years
following or within 3 months prior to a Change in Control, shall be entitled to
cash severance (as defined below), plus the benefits provided in Sections 6 and
7.

(a) Benefit Period. The President and Chief Executive Officer, Business Group
Presidents, Corporate Vice Presidents, and Officers shall receive cash severance
for a benefit period of two (2) years. All other Eligible Participants shall
receive cash severance for a benefit period of one (1) year.

(b) Computation of Cash Severance. The Participant’s total cash severance shall
be equal to the sum of (i) Participant’s Base Salary for the applicable benefit
period (defined in Section 4(a) and the Participation Agreement), plus
(ii) Participant’s Target Annual Bonus prorated for the applicable benefit
period, plus (iii) Participant’s Target Annual Bonus prorated for the period
beginning on the first day of the current bonus year and ending on the date of
the Qualifying Termination.

(c) Payment of Cash Severance. The Company shall pay the total cash severance
defined in Section 4(b) to the Participant as elected by the Participant in the
Participation Agreement as follows:

(i) in continuous payroll period installments, or

(ii) in a single lump sum.

Payment shall commence within 30 days of the date of the Participant’s
Qualifying Termination. Notwithstanding the above, if the Participant has
elected payment as defined in Section 4(c)(i), Company shall pay the lesser of
(1) the total cash severance defined in Section 4(b) or (2) the Maximum
Installment Value to the Participant in continuous payroll period installments
for the applicable benefit period, commencing within 30 days of the date of the
Participant’s Qualifying Termination. The excess, if any, of the total cash
severance over the Maximum Installment Value shall be paid to the Participant in
a single cash payment no later than 30 days following the Participant’s
Qualifying Termination.

(d) No MPP bonus in final year of employment. A Participant who receives cash
severance under this Section 4 shall forfeit any right to an MPP bonus based on
actual results for the year in which the Qualifying Termination occurred.

5. CASH SEVERANCE AND BENEFITS (OTHER THAN CHANGE IN CONTROL)

A Participant who experiences a Qualifying Termination, other than in connection
with a Change in Control pursuant to Section 4, shall be entitled to cash
severance (as defined below), his or her final MPP bonus for the current bonus
year prorated to the date of the Qualifying Termination, plus the benefits
provided in Sections 6 and 7.

(a) Benefit Period. The President and Chief Executive Officer, Business Group
Presidents, Corporate Vice Presidents, and Officers shall receive cash severance
for a benefit period of one (1) year. All other Eligible Participants shall
receive cash severance as defined in the Participant’s Participation Agreement
not to exceed one (1) year.

(b) Computation of Cash Severance. The Participant’s cash severance shall be
equal to the Participant’s Base Salary prorated for the applicable benefit
period (defined in Section 5(a) and the Participation Agreement).

(c) Payment of Cash Severance. The Company shall pay the cash severance defined
in Section 5(b) to the Participant as elected by the Participant in the
Participation Agreement as follows:

(i) in continuous payroll period installments over the benefit period, or

(ii) in a single lump sum.

Payment shall commence within 30 days of the Participant’s Qualifying
Termination. Notwithstanding the above, if the Participant has elected payment
as defined in Section 5(c)(i), Company shall pay the lesser of (1) the total
cash severance defined in Section 5(b) or (2) the Maximum Installment Value to
the Participant in continuous payroll period installments for the applicable
benefit period, commencing within 30 days following the Participant’s Qualifying
Termination. The excess, if any, of the total cash severance over the Maximum
Installment Value shall be paid to the Participant in a single cash payment no
later than 30 days following the Participant’s Qualifying Termination.

(d) Payment of final MPP bonus. In addition to Cash Severance, Participant shall
be paid his or her annual bonus determined under the MPP for the year of the
Qualifying Termination prorated for the period beginning on the first day of the
current bonus year and ending on the date of the Qualifying Termination. The
annual bonus shall be determined consistent with the formulas used for all
active MPP participants and paid no later than March 15 following the end of the
current bonus year.

6. GROUP HEALTH BENEFITS

Subject to the conditions stated below, upon a Qualifying Termination, the
Company will provide continuation of coverage to the Participant and his or her
eligible family members of their group medical health plan coverage subject to
the prevailing active employee contribution rates in effect immediately prior to
the date of the Qualifying Termination. Such coverage shall continue for the
greater of 4 weeks or 3 weeks per year or partial year of service, not to exceed
52 weeks (hereinafter referred to as the standard continuation period). For,
example, if the Participant was in his or her 4th year of service when the
Qualifying Termination occurred, the standard continuation period would be
12 weeks. Upon the expiration of such standard continuation of coverage, the
Participant will either (i) lose their group medical health plan coverage and be
offered the right to continue the same medical health benefits equivalent to
those in effect immediately prior to the date of termination under COBRA
continuation coverage, or (ii) if otherwise eligible, be offered continued
coverage under the Company’s Retiree Health Care Plan (post retirement medical
benefits plan). If the Participant elects continuation coverage under COBRA, the
Participant will be required to pay the COBRA premiums to the Company during the
COBRA continuation period similar to all other employees who elect COBRA
continuation coverage. If the Participant is eligible and elects coverage under
the Company’s Retiree Health Care Plan, the Participant will be required to pay
the premium contributions established by the Company for all other similarly
situated employees who receive post retirement medical benefits.

(a) Cash payment to reimburse COBRA benefit continuation. If the Participant
will not be eligible for Retiree Health Care benefits at the end of the standard
continuation period, the Company shall pay Participant such amount that, after
all Federal, state, and local taxes on that amount, shall equal (1) the
projected COBRA premiums, if any, for the COBRA coverage to be provided to
Participant and Participant’s eligible family members under the Company’s plan
in effect on the date the Participant’s Qualifying Termination, less (2) the
projected employee contributions the Participant would pay for the same coverage
as an active participant, calculated for the remainder of the applicable
severance benefit period following standard continuation of coverage. Such
amount shall be paid in a single lump sum cash payment no later than 30 days
following the date the Qualifying Termination occurred.

(b) Cash payments to reimburse Retiree Health Care Plan benefits. If the
Participant will be eligible for Retiree Health Care benefits at the end of the
standard continuation period, the Company shall pay Participant such amount
that, after all Federal, state, and local taxes on that amount, shall equal
(1) the projected employee premiums for the Retiree Health Care coverage to be
provided to Participant and Participant’s eligible family members under the
Company’s plan in effect on the date the Participant’s Qualifying Termination,
less (2) the projected employee contributions the Participant would pay for the
same coverage as an active participant, calculated for the remainder of the
applicable severance benefit period following standard continuation of coverage.
Such amount shall be paid in a single lump sum cash payment no later than
30 days following the date the Qualifying Termination occurred.

7. OUTPLACEMENT BENEFITS

A Participant who is entitled to Payment under Sections 4 or 5 shall be offered
the services of a professional outplacement counseling firm, and such services
shall be paid for by the Company. The Company shall determine the nature of such
services, cost of the services and the duration of such services which shall not
extend beyond the last day of the first taxable year following the year of the
Qualifying Termination.

8. PAYMENTS PAYABLE TO ESTATE

In the event that any Participant to whom any cash payment is payable under the
Policy dies before receiving such payment, such payment shall be paid to
Participant’s estate.

9. IMPACT ON OTHER COMPENSATION AND BENEFIT PROGRAMS

There will be no duplication between payments made under this Policy and any
payment or benefit under any other plan, program, agreement, or arrangement.
Except as otherwise specifically provided for herein, payments under this Policy
will not be considered compensation for purposes of any compensation, deferred
compensation, insurance, pension, savings, or other benefit plan.

10. ARBITRATION

Subject to the Company’s right to seek injunctive relief under the Covenants
Agreement (Exhibit A) of this Policy, all disputes arising out of or relating to
this Policy or to Participant’s employment or the termination thereof, will be
resolved by final and binding arbitration in Maumee, Ohio, conducted by the
American Arbitration Association under the Federal Arbitration Act in accordance
with its Employment Dispute Resolution Rules then in effect. This paragraph will
apply both during and after termination of the employment relationship. Either
party will have the right to enforce this Policy to arbitrate in either federal
or state court. The arbitrator’s fees and expenses shall be payable by the
Company.

        All proceedings and documents prepared in connection with any
arbitration under this Policy will be confidential information and, unless
otherwise required by law, the contents or subject matter thereof will not be
disclosed to any person other than the parties to the proceedings, their
counsel, witnesses and experts, the arbitrator, and, if court enforcement of an
arbitration award is sought, the court and court staff hearing such matter.

        Should a dispute under this Policy be submitted to arbitration and the
Participant prevails in that arbitration, Participant will be entitled to
recover reasonable expenses incurred in connection with that arbitration,
including but not limited to reasonable attorneys’ fees from the Company. Should
the Company prevail, or should any financial award determined by the arbitrator
be between the respective amounts sought by the Company and the Participant,
each party will pay its own costs.

11. COVENANTS

During Participant’s role with the Company, Participant will have access to
confidential and proprietary information, and Participant’s access to such
information is intrinsic to, and essential to the success of his or her
employment by the Company. In consideration of Participant’s access to such
information, continued employment with the Company, and benefits provided for
under the Policy, the Participant shall be required to follow the Covenants set
forth in Exhibit A.

12. GOVERNING LAW

The provisions of the Policy shall be governed by and construed in accordance
with the applicable provisions of ERISA, the Code, and the laws of the State of
Ohio.

13. NOTICES

Any notices under this Policy that are required to be given to the Company will
be addressed to (i) Vice President, Human Resources, and (ii) Vice President,
General Counsel, The Andersons, Inc., P.O. Box 119, 480 W. Dussel Drive, Maumee,
OH 43537.

14. PAYROLL TAXES

Any payment required or permitted to be made or given to the Participant under
this Policy shall be subject to the withholding and other requirements of
applicable laws, and to the deduction requirements of any benefit plan
maintained by Company in which the Participant is a participant and to all
reporting, filing, and other requirements in respect of such payments, and
Company shall use its best efforts to promptly satisfy all such requirements.

15. COMPLIANCE WITH SECTION 409A OF THE CODE

Cash Severance and benefits paid under this Policy are intended to be
administered to meet the exemption requirements of Code Section 409A and the
regulations thereunder so that the cash severance and benefit payments do not
provide for the deferral of compensation.

16. SUCCESSORS AND ASSIGNS

(a) Successors of the Company. The Company will require any assignee or
successor corporation or organization resulting from the merger, consolidation,
reorganization, Change in Control, or otherwise, to absolutely an
unconditionally assume and agree to administer and uphold this Policy in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.

If such successor corporation or organization refuses to uphold this Policy to
the same extent or better, Company shall provide immediate payment in a single
lump sum cash payment to Participant of the value of the cash severance and
benefits provided in Sections 4, 5, 6, and 7 of this Policy, as applicable,
regardless of whether a Qualifying Termination has occurred. Such payment shall
be made no later than the 30 days following the effective date the successor
refuses to uphold the provisions of this Policy.

(b) Heirs and Representative of Participant. This Policy shall inure to the
benefit of and be enforceable by the Participant’s personal and legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

17. ADMINISTRATION

The Policy shall be administered by the Committee. All decisions, actions, or
interpretations of the Committee under the Policy shall be final, conclusive and
binding upon all parties, subject to the provisions of Section 10. After a
Change in Control, all powers of the Committee under this Policy shall be
exercised solely by the Committee as it was constituted immediately prior to
such Change in Control. Upon the expiration of two (2) years following a Change
in Control, Sections 5, 6, 7, and 8 shall be administered by the group appointed
by the successor company for administration of this Policy.

18. MODIFICATION AND AMENDMENT

This Policy may be modified, amended, or superseded only by a supplemental
written agreement, subject to the provisions of Section 16, signed with the same
formality as this Policy by Participant and by the Company.

1

Change in Control and Severance Policy

Effective January 1, 2009

EXHIBIT A

COVENANTS

In your role with the Company (which, for purposes of these Covenants includes
the Company, its subsidiaries, affiliates, related entities, and successors),
you will have access to confidential and proprietary information, and your
access to such information is intrinsic to, and essential to the success of,
your employment by the Company. In consideration of your access to such
information, your continuing employment with the Company, and the payments and
benefits provided for under Company’s Change in Control and Severance Policy
(the “Policy”), you agree to the following Covenants, which you agree are
reasonable and necessary for the protection of the Company’s legitimate business
interests, including, but not limited to, good will and information which is
confidential and proprietary to the Company.

1. NONCOMPETITION AND NONSOLICITATION AGREEMENT

(a) Restricted Period. For purposes hereof the term “Restricted Period” means,
the applicable benefit period under Section 4(a) or 5(a) commencing on the first
day following your Qualifying Termination which results in payment of severance
and benefits under the Policy.

(b) In view of your importance to the success of the Company, you and the
Company agree that the Company would likely suffer significant harm from your
competing with the Company during your term of employment and for a period of
time thereafter. Accordingly, while employed by the Company and during the
Restricted Period, you agree that you will not engage in competitive activities
without prior written consent from the Company. Notwithstanding the preceding
sentence, you will not be prohibited from engaging in activities permitted under
the Company’s Standards of Business Practices, as in effect from time to time.

(c) While employed by the Company and during the Restricted Period, you agree
that you will not, in any manner, directly or indirectly, (i) solicit by mail,
by telephone, by personal meeting, or by any other means, either directly or
indirectly, any customer or prospective customer of the Company to whom you
provided services, or for whom you transacted business, or whose identity
becomes known to you in connection with your services to the Company (including
employment with or services to any predecessor or successor entities), to
transact business with a person or an entity other than the Company or its
affiliates or reduce or refrain from doing any business with the Company or its
affiliates or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Company or its affiliates and any such
customer or prospective customer. The term “solicit” as used in this Agreement
means any communication of any kind whatsoever, inviting, encouraging or
requesting any person to take or refrain from taking any action with respect to
the business of the Company and its subsidiaries.

(d) While employed by Company and during the Restricted Period, you agree that
you will not, in any manner, directly or indirectly, solicit any person who is
an employee of the Company or any of its affiliates to apply for or accept
employment or a business opportunity with any other person or entity.

(e) The Company and you agree that nothing herein will be construed to limit or
negate the common law of torts or trade secrets where it provides broader
protection than that provided herein.

2. CONFIDENTIAL INFORMATION

(a) You have obtained and may obtain confidential information concerning the
businesses, operations, financial affairs, organizational and personnel matters,
policies, procedures and other non-public matters of the Company and its
affiliates, and those of third-parties that is not generally disclosed to
persons not employed by the Company or its subsidiaries. Such information
(referred to herein as the “Confidential Information”) may have been or may be
provided in written form or orally. You will not disclose to any other person
the Confidential Information at any time during your employment with the Company
or after the termination of your employment, provided that you may disclose such
Confidential Information only to a person who is then a director, officer,
employee, partner, attorney or agent of the Company who, in your reasonable good
faith judgment, has a need to know the Confidential Information.

3. REMEDIES

(a) You acknowledge that a violation on your part of the Covenants section of
this agreement would cause immeasurable and irreparable damage to the Company.
Accordingly, you agree that notwithstanding the agreement of the parties to
arbitrate disputes arising under the terms of this agreement, the Company will
be entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of any of the provisions of the Covenants
sections of this agreement, in addition to any other remedies it may have.

(b) In addition to the Company’s right to seek injunctive relief as set forth
above, in the event that you violate the terms and conditions of this Covenants
Agreement, the Company may: (i) make a general claim for damages and
(ii) terminate any payments or benefits payable by Company, if applicable, to
you.

(c) The Board will be responsible for determining whether you have violated this
Covenants Agreement, and in the absence of your ability to show that the Board
has acted in bad faith and without fair dealing, such decision will be final and
binding. Upon your request, the Company will provide an advance opinion as to
whether a proposed activity would violate the provisions of this Agreement.

2

Change in Control and Severance Policy

Effective January 1, 2009

EXHIBIT B

RELEASE OF CLAIMS

        I acknowledge that I have had twenty-one days to decide whether to
execute this Release of Claims (“Release”) and that I have been advised in
writing to consult an attorney before executing this Release. I acknowledge that
I have seven days from the date I execute this Release to revoke my signature. I
understand that if I choose to revoke this Release I must deliver my written
revocation to the Company before the end of the seven-day period.

        I, for myself, my heirs, successors, and assigns do hereby settle,
waive, and release the Company (“the Company”) and any of its past and present
officers, owners, stockholders, partners, directors, agents, employees,
successors, predecessors, assigns, representatives, attorneys, divisions,
subsidiaries, or affiliates from any and all claims, charges, complaints,
rights, demands, actions, and causes of action of any kind of character, in
contract, tort, or otherwise, based on actions or omissions occurring in the
past and/or present, and regardless of whether known or unknown to me at this
time, including those not specifically mentioned in this Release. Among the
rights, claims, and causes of action which I give up under this Release are
those arising in connection with my employment and the termination of my
employment, including rights or claims under federal, state and local fair
employment practice or discrimination laws (including the various Civil Rights
Acts), the Age Discrimination in Employment Act, the Equal Pay Act, and any
similar state laws of the State of Ohio, laws pertaining to breach of employment
contract, wrongful termination or other wrongful treatment, and any other laws
or rights relating to my employment with the Company and the termination of that
employment. I acknowledge that I am aware of my rights under the Age
Discrimination in Employment Act, and that I am knowingly and voluntarily
waiving and releasing any claim of age discrimination which I may have under
that statute as part of this Release. This agreement does not waive or release
any rights, claims, or causes of action that may arise from acts or omissions
occurring after the date I execute this Release, nor does this agreement waive
or release any rights, claims or causes of action relating to
(A) indemnification from the Company and its affiliates with respect to my
activities on behalf of the Company and its affiliates prior to my termination
of employment, (B) compensation or benefits to which I am entitled under any
compensation or benefit plans of the Company or its affiliates or (C) amounts to
which I am entitled pursuant to the Policy to which a form of this Release of
Claims was attached as Exhibit B. Except as contemplated by the preceding
sentence, I agree not to bring or join any lawsuit or file any claim against the
Company in any court relating to my employment or the termination of my
employment.

3